Citation Nr: 1635777	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  07-36 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to September 2, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

This issue was previously before the Board in June 2011, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

At the time this issue was before the Board in June 2011, the Veteran had not been granted a 100 percent schedular evaluation for any service-connected disability.  In a September 2015 rating decision, however, the Veteran was granted a 100 percent schedular rating, effective September 2, 2014, for coronary artery disease, status post coronary artery bypass graft with history of myocardial infarction.  Thus, the issue before the Board became entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to that date.  


FINDINGS OF FACT

1.  Prior to September 2, 2014, the Veteran had been awarded service connection for coronary artery disease, status post coronary artery bypass graft, with a 60 percent disability rating; posttraumatic stress disorder (PTSD), with a 50 percent rating; residuals of a crush injury of the thumb, middle, and ring fingers of the right (major) hand, with a 10 percent rating; shell fragment wound scars of the right elbow, right thorax, and back, with a noncompensable rating; erectile dysfunction, with a noncompensable rating, and; a surgical scar of the chest, post coronary artery bypass graft, with a noncompensable rating.  His combined rating was 80 percent.  

2.  From January 1, 2011, to September 2, 2014, the Veteran was unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.  

3.  From January 1, 2011, the service-connected heart disability rendered the Veteran unable to work and the Veteran's other service-connected disabilities combined to 60 percent.


CONCLUSIONS OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).

The criteria are met for Special Monthly Compensation (SMC) payable at the "s" rate starting from January 1, 2011. 38 U.S.C.A. § 1114 (s) (West 2014); 38 C.F.R. § 3.350 (i) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Given the favorable decision by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  

The Veteran seeks a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to September 2, 2014.  He contends that prior to that date, the collective effect of his service-connected disabilities rendered him unemployable.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1) (2015).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment. Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran contends in the present case that he is unable to secure or maintain employment due to his service connected disabilities.  For the period at issue, prior to September 2, 2014, the Veteran had been awarded service connection for coronary artery disease, status post coronary artery bypass graft, with a 60 percent disability rating; posttraumatic stress disorder (PTSD), with a 50 percent rating; residuals of a crush injury of the thumb, middle, and ring fingers of the right (major) hand, with a 10 percent rating; shell fragment wound scars of the right elbow, right thorax, and back, with a noncompensable rating; erectile dysfunction, with a noncompensable rating, and; a surgical scar of the chest, post coronary artery bypass graft, with a noncompensable rating.  His combined rating was 80 percent.  The Veteran clearly met the criteria of 38 C.F.R. § 4.16a.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrant such a rating.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

On an October 2014 application for TDIU he reported he ceased working full-time in 2011 as an electrician.  He indicated he had a GED.  Since 2011, he wrote that he continued to do part-time work, of approximately 15-40 hours per week, as a self-employed electrician.  

Pursuant to the Board's June 2011 remand order, the Veteran was afforded various VA examinations for his service-connected disabilities, to include a February 2012 examinations, and an October 2013 cardiovascular examination.  Neither examiner, however, provided a medical opinion on whether the Veteran's service-connected disabilities as a whole rendered him unemployable.  The February 2012 examination concluded that although the Veteran did not have a confirmed diagnosis of diabetes at that time, he was prediabetic and it would eventually become diabetes.  The examiner noted the symptoms impacted the Veteran's ability to work as he could not do more strenuous work like climbing into attics or tight spaces and had trouble gripping things.  The Board notes, however, that the Veteran was not granted service connection for diabetes until a September 2015 rating decision granted the condition effective November 2014.  A February 2012 VA heart examination concluded the heart condition would not impact the Veteran's ability to work as the METs on exercise stress test was 10.1 without chest pain or ST or T wave abnormalities indicating the heart condition did not preclude meaningful employment.  The examiner noted the Veteran complained of muscle weakness and fatigue that limited him to part-time work and less strenuous work.  The February 2012 psychiatric examination concluded the psychiatric symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The October 2013 VA heart examination indicated the heart condition would impact the ability to work as the Veteran had dyspnea but no further explanation was offered.  

In May 2012 and September 2013 written statement, the Veteran's spouse, also a registered nurse, opined that the Veteran was unemployable due to his service-connected disabilities.  She stated that due to his coronary artery disease, he lacked strength and stamina.  He tired easily and experienced pain and weakness, according to her statement.  She also stated that his cardiovascular disorder increased his anxiety, as he feared experiencing another myocardial infarction.  Her statements are generally collaborated by the other medical evidence of record.  

A September 2015 VA cardiovascular examination reported contained the examiner's opinion that the Veteran "cannot function in an occupational environment due to his very compromised stamina and endurance.  The Veteran is limited in ability to perform activities where mild physical activity is required, and fatigues easily due to his cardiac condition."  While this opinion was rendered subsequent to the period in question, the Board finds it is consistent with other evidence of record.  As early as an October 2008 VA examination, the Veteran's service-connected coronary artery disease was noted to result in an inability to continue working as an electrician, due to fatigability resulting in an inability to climb stairs or perform other tasks of manual labor.  The effect of his coronary artery disease on this ability to exercise and perform chores was described as "severe" by the VA examiner.  

Finally, in addressing the Veteran's claim, the Board is cognizant of the holding of the U.S. Court of Appeals for Veterans Claims (Court) in Bradley v. Peake [22 Vet. App. 280, 294 (2008)].  In that case, the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability or disabilities separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  

In Bradley, the Veteran had been in receipt of TDIU until the time at which he was awarded a 100 percent combined schedular rating.  See Bradley, 22 Vet. App. at 293.  The Court determined, however, that "the Secretary should have assessed whether [the Veteran's] TDIU rating was warranted based on his PTSD alone before substituting a combined total rating for his TDIU rating."  Id. at 294.  The Court reasoned that "a TDIU rating for PTSD alone would entitle [the Veteran] to SMC [special monthly compensation] benefits as an additional benefit not otherwise provided to persons with a 100 [percent] combined rating."  Id.  Accordingly, under Bradley, VA should potentially consider whether TDIU is warranted for a particular service-connected disability even when a schedular 100-percent rating is already in effect for other service-connected disabilities in order to determine the veteran's eligibility for SMC under § 1114(s).  Id.  The Veteran has already been awarded SMC at the "s" rate from September 2, 2014 (the date the RO granted a 100 percent schedular rating).  

In the present case, the award of a TDIU rating prior to September 2, 2014 is chiefly predicated upon the impairment resulting from the Veteran's service-connected coronary artery disease, the same disability for which a total schedular rating was subsequently assigned effective that date.  The evidence does not indicate, and the Veteran has not asserted, that a TDIU is warranted for any period during the pendency of this appeal based on the service-connected disabilities alone, other than the coronary artery disease.  Attributing the TDIU solely to the heart condition results in other service connected disabilities of PTSD at 50 percent, a crush injury of the right thumb, middle, ring and little fingers of 10 percent, erectile dysfunction and scars which are noncompensable.  The combined evaluation of service connected disabilities other than the heart condition for this period would be 55 which rounds up to 60 percent.  Accordingly the Veteran would have a TDIU based predominantly on the heart and other service connected disabilities that combine to 60 percent.  Thus, SMC is also warranted.  

In conclusion, the Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran was and is unable to work as a result of his service-connected disabilities.  In light of the past work experience and education, the Board finds that the Veteran's service-connected disabilities rendered him unemployable for the period from January 1, 2011, the year he reported he ceased full-time work, to September 2, 2014.  Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  Thus, entitlement to a TDIU for the period from January 1, 2011, to September 2, 2014 is granted.  

	
ORDER

A TDIU is granted for the period from January 1, 2011, to September 2, 2014.  

Special monthly compensation at the "s" rate is granted from January 1, 2011.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


